DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          M.F., The Father,
                             Appellant,

                                    v.

  DEPARTMENT OF CHILDREN AND FAMILIES and GUARDIAN AD
                        LITEM,
                       Appellees.

                              No. 4D20-1924

                              [March 4, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Shari Africk-Olefson, Judge; L.T. Case No. 2019-2681-
CJ-DP.

  Denise E. Kistner of Law Offices of Denise E. Kistner, P.A., Fort
Lauderdale, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Carolyn Schwartz,
Assistant Attorney General, Fort Lauderdale, for appellee Department of
Children and Families.

   Thomasina F. Moore and Sara Todd Weitz of Statewide Guardian Ad
Litem Office, Tallahassee, for appellee Guardian Ad Litem.

PER CURIAM.

  Affirmed.

MAY, GERBER and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.